Title: To Thomas Jefferson from William Bayley, 31 January 1809
From: Bayley, William
To: Jefferson, Thomas


                  
                     To the President of the 
                        United States 
                     
                     
                        on or before 31 Jan 1809
                     
                  
                  We the undersigned Inhabitants of the Town of Amesbury, District of Newbury Port would represent to your Excellency that by information that A Bill is to pass in Congress allowing Vessels to proceed after Salt by your permission, your petioners woul’d represent that by industry & frugality we have been able to obtain A little property, & so unfortu as to put all our property in A Vessell of about 200 Tons call’d the William & Ezra, which has never made but one freight & has been Embargoed A long time, We woul’d further represent that your petioners are principally Ship Carpenters with large famiely’s & owing to the situation of times have not been able to obtain any employ that together with our property in the Brig renders our situation disagreable, We would petion your Excellency that you in your wisdom woul’d permit us to have the liberty to proceed after A load of Salt, under such restrictions & regulations as you & Congress shall think fit, with liberty to carry out Provisions or Specia sufficient to purchase A Cargo with.
                  We woul’d further represent that in the freight that our Brig made, we were so unfortunate as to leave A part of our freight money in Holland, which we have not been able to obtain, your petioners woul’d not wish to infringe on any of the Embargo Laws, but woul’d willingly sacrifice there lives & property to defend the Laws & Constitution of the U States against any attacks either foreign or domestic    Wishing your Excellency in your retirement health & the satisfaction of A pure conscience, that although the powers of Europe have forsaken the rights of Neutrals, that you have attempted all in your power to keep the United States from War & degradation—
                  As in duty bound shall ever pray
                  
                     Wm. Bayley 
                     
                     Benjamin Bachelou 
                     
                     Bazaled Gale 
                     
                     Enoch Hoyt 
                     
                     Ezra Worthen 
                     
                  
               